Title: Oliver Barrett to Thomas Jefferson, 10 April 1812
From: Barrett, Oliver
To: Jefferson, Thomas


          
                  Sir 
                  Troy 
                     April 10th 1812
           With Due reverence I hasten to answer your inquireys, the machine I believe is such as you Wish to Obtain, for when properly made is not likely to Git out of repair without very bad management my price for a machine of 12 Spindles is $50, and $2, for every additional Spindle, Dr Thornton was correct as to the patent fee, which is the Same for a machine of 12 Spindles that it is for 10 
                     20 or 30, as it Gives the purchaseer a Right to build as Large as he thinks propper
			 the Machine I sold to Judge Cranch carries but 12 Spindles,
			  
		  Doctr Thornton is the Agent for the State of Virginia and has a 
                  the exclusive Right to make & Sell to any person in the State or to sell the Right to any County in Sd State the method which I have adopted to assertain the Real Value of Co, is this according to the No of inhabitance my rule is three cents on the Population,  
                  of Which I shall inform Doctr Thornton. if the Doctor Wishes I will furnish you With a Machine as soon as I Git orders to that effect if on enquirey of the Doctr you Wish to write to me again on this subject Pleas to Direct your Letters to me at Troy County Rensselaer N York
          Recieve Sir the Sinsere thanks of a friend for the frindly remarks Given to me in your Letter of the 20 Feby
          
            Oliver Barrett
            Jr
         